Laughlin, J. (dissenting):
The plaintiff is a .professional singer, and brought this action to recover of the defendants, as copartners in the ownership and production of the opera known as “The Mocking Bird,” a balance of salary pursuant to a contract of employment to act and sing a part in that production. Prior to the month of August, 1903-, Leander S. Sire owned the opera or the right to produce it, and the plaintiff was employed by him to take one of the parts at a salary of $200 per week for a period of thirty-five weeks, commencing on the fifteenth day of September thereafter. On the 18th day of August, .1903, Sire duly assigned in writing his right, title and interest in and to the production to the defendant Greer. The plaintiff gave evidence tending to show that negotiations • which resulted in this assignment'were, conducted by Henry B. Sire, representing the assignor, with the defendant Thomas who was the real party in interest as purchaser-; that Thomas made it a condition of the purchase, in the parol negotiations, that he take over the contract with the plaintiff and that the plaintiff should continue in the cast and authorized Sire to represent him in haying this understanding with the plaintiff; that Thomas stated to Sire, concerning the defendant Greer, who was to be his manager, in answer to an inquiry by Sire concerning Greer’s competency as a manager, that Greer had not had *376“ a great deal of experience, but * * * I think he is a bright young •man and I am going to give him an interest in this show and he will be interested in it and will undoubtedly také a great deal of interest in the show;” that the terms .'of -the salé were agreed upon between Thomas and Sire at this interview ; that Thomas stated to Sire that he preferred not to be known in the matter and that he would send ' the purchase money to Greer who would represent him in consummating the purchase; that the .purchase was consummated upon the terms thus agreed upon, which appear to have been understood by Greer when Sire called upon him after seeing -Thomas; that Sire " informed the plaintiff that Thomas was about to purchase the opera and desired to take over the plaintiff’s contract to which the plaintiff assented ; that the opera was subsequently presented during part of the period.fdr-which plaintiff was employed and then discontinued; that the plaintiff' performed the part to which he was assigned a.s long as. the opera was presented and. remained ready to perform and presented himself for performance until lie was released and obtained other similar employment; that the opera was presented under the ■name of the defendant Greer as manager and that the latter admitted . that he had an interest therein. The plaintiff .presented other evidence tending to show that the defendant Thomas during one of the rehearsals of the opera admitted to one of the actors in the presence and hearing of others, that he owned the show and was,responsible for the payment of the salaries. The defendant Thomas testified that he had no interest in the opera or in its production other than that he loaned the money for the purchase and presentation thereof to the defendant Greer and expected to be paid out of the profits. The defendant Greer admits that he was interested as owner ; but claims that he -was the sole owner and that the only relation existing between himself and Thomas was as claimed by the latter. ' It does not' appear that Sire informed the plaintiff at the time he was employed in behalf of Thomas, that Greer had an interest in the opera or in its production, nor does it appear that the plaintiff performed any services relying upon any representation that Greer had such an interest -
It is contended by the appellants, therefore, that it was incumbent on the plaintiff to show .an-actual' partnership between them in the presentation of the opera in order to render them liable as partners, *377that being the theory of the complaint. I am of opinion that this is a correct proposition of law. If the appellants had held themselves oiit as partners and the plaintiff had accepted the employment relying upon authorized representations, that would be sufficient, regardless of whether or not they were in fact partners, but that is not this case.. He.accepted the employment and rendered the services on the representation and in the belief that Thomas was the sole owner; and, therefore, in order to recover against the appellants jointly as partners it was incumbent upon him to give evidence tending to show that they were such in fact. I am of opinion, however, that the evidence tends to establish a partnership and is sufficient to sustain the verdict. As has been seen, there is no question but that the appellant Greer had an interest, both in losses and profits. The testimony of Sire and the other testimony presented by the plaintiff concerning the admissions of Thomas, likewise show that he had an interest in both profits and losses. The declaration of Thomas concerning the interest that he was to give Greer indicates that it was to be a joint interest with himself as partner, although not an equal interest, and the admission of Greer that he had an interest indicates that his interest was such that it was his duty to contribute im part toward the expenses of presenting the production. Thomas did not take any note or other evidence of indebtedness for the large amounts which he advanced for the purchase and production of the opera as he would likely have done had the moneys been loaned. I am of opinion, therefore, that the .jury were warranted in finding that the appellant Thomas was the principal owner, but that the appellant Greer was a part owner with him in the production of the opera at least, if not in the right to produce it.
It follows, therefore, that the judgment and order should be affirmed, with costs.
Patterson, J., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.